DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 09/27/21 is acknowledged and has been entered.  Claims 1-7 and 9-11 have been amended. Claims 12-15 have been cancelled.  Claims 16-21 remain withdrawn as being directed to non-elected inventions.  Accordingly, claims 1-11 are under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Objections
Claims 9-11 are objected to because of the following informalities:   
Claim 9 is objected to because the recitation “anantibody” should be --an antibody--.
Claim 10 is objected to because the recitation “BAFFpolypeptide” should be --BAFF polypeptide--.
Claim 11 is objected to because the recitation “BAFFpolypeptide” should be --BAFF polypeptide--.

 Appropriate correction is required.

Claim Rejections - 35 USC § 112
           The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
          Claims 2 and 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
          Amended claim 2 recites “polypeptide is a cleaved BAFF polypeptide ” and amended claims 4-6 recite “90% identity with residues 15-164 of SEQ ID NO:1”, “80% identity with residues 15-164 of SEQ ID NO:1” and “75% identity with residues 15-164 of SEQ ID NO:1” respectively.  The instant claims an increase of the markers is 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163.
	The claims are directed to methods of monitoring multiple myeloma in a human subject comprising determining an increase of a BAFF polypeptide or cleaved portion or % of identity in a biological sample compared to a control and correlating with multiple myeloma.
          The claims as a whole therefore cover methods of monitoring multiple myeloma based on the amount of a large genus of markers.  The markers in this case are recited in terms of structural characteristics (i.e., cleaved BAFF polypeptides, and 90, 80 and 75 % of amino acids of identical to BAFF polypeptide).  However, also implicit in the 
	The polypeptide molecules meeting the structural requirements of the claim give rise to a large genus that is characterized by substantial variability. To meet the structural requirements of the claim, the biomarkers could be any BAFF polypeptide which has been cleaved at any amino acid between amino acids 15-164 or could be any combination of amino acids which possess a 90, 80 or 75% of identity with the amino acids of BAFF polypeptide.
	However, the specification fails to convey possession of the entire genus of biomarkers, as it does not adequately describe what molecules would possess the necessary function, i.e. what cleaved portions or percentage of any and all of the amino acids of BAFF polypeptide are actually present in physiological samples; and in particular, what cleaved portions or combination of amino acids having a percentage of identity of BAFF polypeptide are present at amounts that correlate with multiple myeloma.  The specification discloses plasma and serum analysis in which BAFF polypeptide levels are detected (e.g. pages 38-44) and discloses that serum BAFF levels are reduced in MM patients with active disease and increased in MM patients who have achieved complete remission.  The specification also fails to provide a single example of a cleaved portion of BAFF polypeptide or any combination of amino acids 
	The disclosure the BAFF polypeptide fails to convey evidence of possession of an entire genus, which would encompass a large number of cleaved fragments of BAFF   varying in length or combination of amino acid sequence having a percentage of identity with BAFF. In particular, it is not known what cleaved portions of the BAFF polypeptide might exist in biological samples and whether such portions or combination of amino acids would be correlated with multiple myeloma.
Although it is possible to envision, with the aid of a computer, all possible cleaved portions or combination of amino acids having a percentage of amino acids in common with BAFF, it is not possible to envision or predict which cleaved portions or combination of amino acids having a percentage of amino acids in common with BAFF actually exist in vivo and are present in detectable amounts that correlate with multiple myeloma. In other words, it is not possible to envision which cleaved portion of BAFF or amino acid combination having a percentage of identity with BAFF are surrogate markers of multiple myeloma. The specification fails to describe what cleaved portions of BAFF or amino acids having a percentage of amino acids in common with BAFF   could be used as markers, as it does not provide relevant identifying details (such as amino acid sequence) for any cleaved portion or amino acid combinations.

For all of these reasons, the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
It is recommended to delete claims 2 and 4-6.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



s 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berenson et al (WO 2014/124280), or in the alternative, 35USC 103 (a) as being unpatentable over Berenson et al. 
           Berenson et al discloses a method of monitoring multiple myeloma in a subject (e.g. abstract, pages 4, lines 17 – page 5, line 4; page 42, lines 15-29).   Berenson et al discloses the method comprises detecting an amount of BAFF polypeptide in a control serum sample (e.g. page 4, lines 23-28).  Berenson et al also discloses determining the amount in a first sample such as serum (control sample) and a second serum sample from the subject and comparing the second sample to that of the first sample wherein an increased amount of BAFF polypeptide in the sample compared to the amount in the first sample (control) shows remission in the subject (e.g. page 42, lines 15-29). Berenson et al also discloses that BAFF levels are decreased in serum of multiple myeloma subjects as compared to healthy donors (thus, increased in serum of multiple myeloma subjects in remission).  Berenson et al discloses the BAFF can be cleaved (e.g. page 12, line 13).  Berenson et al discloses the BAFF can be detected with lateral flow assay (e.g. page 15, lines 7-13).  Berenson et al discloses that the BAFF can be detected using a monoclonal or polyclonal antibody (e.g. page 15, lines14-18).
           Regarding the interpretive “wherein” clause recited in claim 1 “wherein serum or plasma BAFF polypeptide levels are increased in multiple myeloma human patients who have achieved remission, compared to the levels in healthy control human subjects”, the clause does not recite any additional active method steps, but simply states a characterization or conclusion of the results to those steps.  Therefore, the “wherein” clause is not considered to further limit the method defined by the claim and has not 
         Also, it is unclear how the applicant is monitoring multiple myeloma in the subjects as currently claimed (see 112(b) rejection supra).  Thus, for the reasons stated above Berenson et al reads on the instantly recited claims.
          With respect to claim 3 as currently recited.  Berenson et al discloses that the BAFF can be the full-length native polypeptide and fragments thereof (e.g. page 23).  Therefore, the BAFF of Berenson et al would comprise residues 15-164 or SEQ ID NO: 1 BAFF.  Further, the Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference, in the first place between the BAFF of Berenson et al and those instantly disclosed in residues 15-164 of SEQ ID NO: 1 and, that if there is such a difference, that such a difference would have been considered unexpected, i.e. unobvious by one of ordinary skill in the art.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430(CCPA 1977).  
          With respect to claims 4-6 as currently recited.  Berenson et al discloses that the BAFF can be the full BAFF polypeptide and therefore the BAFF would have at least 90%, 80% and 75% with residues 15-164 of SEQ ID NO: 1.
Claim Rejections - 35 USC § 101
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claims as a whole, the claims do not recite additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is explained below and is based on the analysis presented in the USPTO's “2019 Revised Patent Subject Matter Eligibility Guidance published January, 7, 2019 in the Federal Register (84 FR 50).
  The claims are directed to a naturally occurring correlation between the level of BAFF polypeptide in multiple myeloma human patients that have achieved remission (“Guidance”, I.A.2.) (2A Prong one).  The additional elements (2A Prong two) of detecting an amount of BAFF polypeptide in a control serum or plasma sample and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventors has practically applied, or added something significant to, the natural principle itself.  See Mayo, 101 USPQ2d at 1966.  To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose meaningful limit on the claim scope.  The analysis turns on whether the claim has added enough to show a practical application.  See id. At 1968.  In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone.  A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fails this inquiry.  See id. at 1965, 1971.

           Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the clam and do more than generally describe the natural principle with generalized instructions to “apply it.”  See id. At 1965, 1968.  The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation.  The additional elements must apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, such as data acquisition, or that only limit the use to a particular technological environment (field-of-use), such as to an immunoassay, would not be sufficiently specific. As shown by the art supra it was well-understood, purely conventional and routine to detect an amount of BAFF in a serum or plasma control.     
         Also, claim 1 recites “wherein serum or plasma BAFF polypeptide levels are increased in multiple myeloma human patients who have achieved remission, compared to levels in healthy control human subjects”.  The “wherein” statements at best articulate the judicial exception, amounting only to a general instruction to apply or use the judicial 
          Based upon this analysis of the claims as a whole, the above noted claims 1-11 do not recite something significantly more than the judicial exception and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  
Response to Arguments
Applicant’s argument directed to the 101 rejection filed 09/27/21 has been considered but is not found persuasive.
Applicant argues that the claim requires a sample of serum or plasma to be removed from a human subject and that said sample of serum is compared to the levels from other human control subjects.
This is not found persuasive because the current claims do not recite anything about obtaining a serum or plasma sample from a human subject but merely recite “detecting an amount of BAFF polypeptide in a control serum or plasma sample”.  Further, even if the claim did required a step of obtaining a sample and comparing to a 
Applicant’s remaining arguments filed 09/27/21 have been considered but are moot in view of the new ground(s) of rejections.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GARY COUNTS/Primary Examiner, Art Unit 1641